Citation Nr: 1803576	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-18 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for mood and anxiety disorders.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right knee arthralgia, claimed as right knee pain.

3.  Whether new and material evidence has been received to reopen a claim os service connection for a nerve condition on the right side of face. 

4.  Entitlement to service connection for a left acromion deformity, claimed as left shoulder condition with collar bone.

5.  Entitlement to service connection for right knee arthralgia.

6.  Entitlement to service connection for a nerve condition on the right side of face.

7.  Entitlement to service connection for a psychiatric disorder, to include depression.

8.  Entitlement to service connection for a right eye condition. 

9.  Entitlement to service connection for traumatic brain injury (TBI), to include headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to April 1997, and December 2003 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which denied service connection for traumatic brain injury and a left acromion deformity.  In a March 2014 rating decision, the RO reopened previously denied claims of service connection for depression, right knee arthralgia, and a nerve condition and denied service connection on the merits.
 
In his July 2013 substantive appeal, the Veteran requested a video conference hearing before a Veterans Law Judge at his local RO.  A hearing was scheduled for June 2017; the Veteran failed to appear.  As he did not request that his hearing be rescheduled, the request is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).  

The claim for depression has been recharacterized as a claim for service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009).

The Veteran was previously denied service connection for a nerve condition affected the right side of his face.  In a June 2012 statement, the Veteran asserted that he was still awaiting a decision on his right eye claim.  The RO has characterized the pertinent issue on appeal as a claim to reopen service connection for a nerve condition (claimed as right eye).  In determining whether new and material evidence is required, it must be determined whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  See 38 C.F.R. §§ 4.13, 4.125; see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199 (2009).  In relation to the original claim, the Veteran reported symptoms of numbness around his right eye and complained of impaired vision; however, the claim was only adjudicated as nerve condition affecting the right side of his face.  The Veteran did not have any diagnosed right eye condition at the time of his previous claim, but the current record shows various right eye diagnoses.  The Board finds that the Veteran's claim for service connection for a right eye condition is a new claim based upon a distinctly diagnosed disease.

The issues of service connection for right knee, right eye, depression, and TBI, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for mood and anxiety conditions, and a nerve condition on the right side of face was denied in an unappealed October 2010 rating decision.  

2.  Service connection for right knee arthralgia was denied in an unappealed February 2011 rating decision.  

3.  Evidence received since the October 2010 and February 2011 rating decisions is new and relates to unestablished facts necessary to substantiate the claims for mood and anxiety conditions, a nerve condition on the right side of face, and right knee arthralgia.

4.  The Veteran does not have a current nerve condition that began in service, or is otherwise related to an event, illness, or injury in service. 

5.  Left acromion deformity, claimed as left shoulder condition with collar bone, did not begin in service, or is otherwise related to an event, illness, or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for mood and anxiety conditions have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for reopening the claim of service connection for a nerve condition on the right side of face have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a nerve condition on right side of face are not met.  38 U.S.C. §§ 1110, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for left acromion deformity are not met.  38 U.S.C. §§ 1110, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for reopening the claim of service connection for right knee arthralgia have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopened Claims

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Id. at 117.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for depression and nerve condition on the right side of face was denied in an October 2010 rating decision on the basis that that the claimed disabilities were not incurred in or caused by service.  Evidence associated with the file at the time of the October 2010 determination included service treatment records, private treatment records from Clinch Valley from May 2002 through March 2003, private treatment records from Dr. O. from March 2003 through January 2004, lay statements, VA treatment records from August 2009 through January 2010, a September 2010 VA examination and report, and a January 2004 newspaper article.  

Service connection for right knee arthralgia was denied in a February 2011 rating decision on the basis that there was no evidence of a current right knee disability.  Evidence associated with the file at the time of the February 2011 determination included service treatment records, private treatment records from Clinch Valley from May 2002 through March 2003, private treatment records from Dr. O. from March 2003 through January 2004, lay statements, VA treatment records from August 2009 through January 2010, a January 2011 VA examination and report, and a January 2004 newspaper article.  

The Veteran did not initiate an appeal of either decision.  New and material evidence was not received within a year of notice of the October 2010 or February 2011 rating determinations, and the determinations became final based on the evidence then of record.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The Veteran sought to reopen the claims in June 2012.  Evidence associated with the file since the October 2010 and February 2011 determination includes lay statements, VA treatment records, VA examination reports, and private treatment records.  The evidence received since the October 2010 determination includes a September 2011 private treatment record.  This treatment record shows the Veteran was assessed with symptoms of mood disorder, depression, and poor impulse control that appeared to be the result of head trauma from a 2004 accident.  A 2013 VA treatment record shows the Veteran underwent a full evaluation to determine whether he had a nerve condition of the right side of his face.  Regarding the right knee arthralgia, the evidence now includes January 2004 private treatment records noting a report of right knee pain which onset the day of the accident and an April 2013 VA treatment record which notes mild crepitus of the knees.  This evidence is new.  This evidence also addresses causal nexus, a previously unestablished fact necessary to substantiate the claim, and triggers VA's duty to assist.  Therefore, it is also material.   

As new and material evidence has been received, the previously denied claims of service connection for depression, nerve condition on the right side of face, and right knee arthralgia are considered reopened.  The Board will proceed to address the underlying merits of the claim for nerve condition.  The Veteran is not prejudiced by this action as the RO has also reopened and adjudicated this claim on the underlying merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The reopened claims for right knee arthralgia and, mood and anxiety conditions are addressed further in the remand section.

Service Connection

The Veteran relates his claimed nerve and left shoulder conditions to an in-service motor vehicle accident that occurred in January 2004.  See November 2015 VA 21-4138. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Nerve Condition

Private treatment records from the Veteran's period of active service include treatment for an injury to the right side of his face, particularly the right eye, in January 2004.  Specifically, the Veteran reported a motor vehicle accident four days prior, where he lost all vision with a gradual return.  Initial imaging showed no fracture and examination showed no lacerations or abrasions.  The private clinician gave an impression of traumatic iritis regarding the right forehead and ocular contusions.  

Post-service, the Veteran has also reported numbness around the eye and down the ride side of his face.  See December 2009 VA treatment records.  The Veteran also reported at least three motor vehicle accidents involving head trauma, including the January 2004 in-service accident.  See August 2009 VA treatment records.  November 2009 imaging and EEG testing showed grossly unremarkable study and normal awake and drowsy EEG.  Private treatment records show at least one episode of diminished visual acuity in March 2011, with subsequent impression of functional vision loss.  

The Veteran was afforded a VA examination in September 2010 in relation to his claim regarding cranial nerves.  The examiner conducted a review of the claims file and pertinent records, and in-person examination.  At the examination, the Veteran reported that he was involved in a motor vehicle accident where he was knocked out and he remembers being unable to see through the right eye, with eventual return of blurry vision.  The Veteran further reported that the area around the eye is numb.  The Veteran reported subsequent motor vehicle accident in 2006 which also knocked the Veteran out.  Upon examination, the examiner noted no physical findings of cranial nerve dysfunction, vision problems or other abnormalities, or evidence of cognitive dysfunction.  The examiner further noted that clinical testing, including a November 2009 EEG and November 2009 MRI, were normal or grossly unremarkable.  The examiner assessed a diagnosis of no evidence of cranial nerve dysfunction of either side of the face.  The examiner opined that the nerve condition on the right side of the face is not caused by or a result of in-service treatment causing the disability.  The examiner reasoned that a full evaluation including imagining and follow up with local physicians showed no complaints of numbness, and there are no treatment records or objective findings consistent with the Veteran's complaints.

Thereafter, August 2013 VA treatment records show that the Veteran underwent a neurological examination.  The physical examination revealed pupils that are equal and reactive to light, full visual fields, full extraocular movements, minimal end-gaze nystagmus, good masseter tones, symmetric facial movements, adequate hearing, palate elevation midline and tongue protrudes midline. 

In order to warrant direct service connection, there must be competent evidence of the existence of the claimed disability at some point during an appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time, during the appeal has the Veteran been diagnosed with a nerve condition, nor is there evidence of such diagnosis immediately prior to the filing of the claim for benefits.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The competent evidence weighs against the finding of a current disability.  The Board notes testing throughout the appeals period shows no neurological condition.  Moreover, the September 2010 examiner noted that there is no evidence of cranial nerve dysfunction; that a full evaluation and follow up showed no complaints of numbness, and there are no treatment records or objective findings consistent with the Veteran's complaints.  The Board finds the September 2010 opinion and the neurological test results highly probative because these medical professionals have the appropriate training, expertise and knowledge to evaluate the claimed disability.  Collectively, they have also reviewed the records, performed examinations, and considered the Veteran's statements regarding the nature and history of his condition.  While the September 2010 examiner did not provide an adequate opinion on direct service connection, the threshold question before the Board is whether a current diagnosis exists.  On that matter, the September 2010 examiner provided a clear answer that there is no evidence supporting a cranial nerve diagnosis and the examiner provided sufficient rationales for the conclusions reached.  Moreover, there are no competent opinions to the contrary.

While the Board acknowledges the Veteran's sincerity, he is not competent to diagnose his symptoms as a nerve condition or opine on its etiology.  Such a diagnosis falls outside the realm of common knowledge of a lay person as it is a complex medical question that requires medical training, testing, and knowledge, which the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Because the Veteran has not been shown to possess the requisite medical training, specialized training or expertise, his lay opinion as to whether he has a current disability has no probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). 

The Board has also considered the statements of W.P, A.M., J.R., and C.D., all of whom served with the Veteran and made statements regarding the time period of the January 2004 accident and soon thereafter.  Like the Veteran, there is no evidence to indicate that these individuals possess medical training and expertise to provide a complex medical opinion such as diagnosing neurological issues or their etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Consequently, the preponderance of the evidence weighs against the Veteran's claim for a nerve condition.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (entitlement to service connection requires a current disability).  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C. §5107 (2014); 38 C.F.R. §3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Left Shoulder

The Veteran asserts that his shoulder condition had onset in service.  Specifically, the Veteran reports sustaining a shoulder injury during an in-service motor vehicle accident.  

In private treatment records from January 2004, imaging of left humerus, left forearm, and left elbow showed no acute fractures or lesions.  Subsequent private treatment records from January 2004 indicate that the Veteran had pain in the left shoulder and elbow.  Private treatment records from the end of January 2004 showed improvement in the left shoulder. 

Post-service, private treatment record showed no observed abnormality of the musculoskeletal system, including range of motion.  See June 2012 private treatment records.  In June 2013 VA treatment records, the Veteran reported left should pain.

The Veteran underwent a January 2011 VA examination in relation to his claim.  The examiner noted that there was trauma to the joints of the left shoulder, and left clavicle sustained in a motor vehicle accident.  The examiner noted that symptoms included shoulder pain and weakness.  Imaging showed a deformity of the left acromion, apparently from previous trauma.  The examiner gave an assessment of old traumatic changes of the acromion; the examiner noted a left shoulder contusion secondary to the motor vehicle accident in 2004 without functional residuals.  The examiner noted that there was no evidence of functional or radiographic residual deformity of the clavicle.  The examiner noted superficial skin breakdown without inflammation or edema of the left forearm.  The examiner opined that the left shoulder contusion is caused by the in-service motor vehicle accident as review of the records show that the Veteran suffered a contusion of the left shoulder which has long since resolved.  The examiner further indicated that while current radiographic evidence shows an abnormal acromion, there is no evidence of an association between this abnormality and the January 2004 accident.  The examiner noted that the Veteran was in a post-service accident and that Veteran did not receive ongoing care for the left shoulder condition.  The examiner further opined that the left collarbone condition was not caused by or result of in-service injury or event.  The examiner reasoned that records from the emergency room and follow-up show no evidence to support a claim of broken collarbone.  Rather, imaging done at time of the accident showed no fractures.  The examiner also noted no further treatment or follow up; the current examination revealed no evidence of healed fracture, and no deformity of the left clavicle.

The VA obtained an addendum in April 2011.  The examiner clarified that the left acromion condition is a residual of a motor vehicle accident, but not the motor vehicle accident in service.  The examiner explained that the Veteran is known to have had post-service motor vehicle accident with resultant surgery on the left shoulder.  Moreover, the injuries from the in-service accident are noted in emergency room records and follow up.  Those records show a contusion, which is a bruise that resolves.  There were no physical findings of the contusion as documented on the VA examination.  The examiner explained that the diagnosis of a left shoulder contusion is a historical diagnosis, as the contusion occurred and has resolved.  

Given the above, the Board finds that the competent evidence weighs against the Veteran's claim.  The Board notes that the January 2011 and April 2011 examiner noted no evidence that the Veteran suffered anything more than a contusion in the January 2004 accident.  Moreover, testing at the time of the in-service accident showed no injuries to the left shoulder.  Furthermore, the examiner could not find evidence linking the current left should acromion to the in-service accident.  The Board finds the initial evaluation and follow-up in January 2004, as well as the January 2011 and April 2011 VA opinions, highly probative because the medical professionals have the appropriate training, expertise and knowledge to evaluate the claimed disability.  Collectively, they have also reviewed the records, performed examinations, and considered the Veteran's statements regarding the nature and history of his condition.  Furthermore, the examiners provided sufficient rationales for the conclusions reached.  There are no competent opinions to the contrary.

The Veteran is not competent to diagnose his symptoms or opine on its etiology.  Such a diagnosis and opinion on the etiology is a complex medical question that requires medical training and knowledge.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Because the Veteran has not been shown to possess the requisite medical training, specialized training or expertise, his lay opinion is not probative. 

The Board has also considered the lay statements identified above, from W.P, A.M., J.R., and C.D.  The statements do not offer a diagnosis or description of symptoms; the statements noted the Veteran's in-service motor vehicle accident and his unit's response.  Moreover, there is no evidence to indicate that these individuals possess medical training and expertise to provide a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Consequently, the preponderance of the evidence weighs against the Veteran's claim for a shoulder condition.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (entitlement to service connection requires a current disability).  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C. §5107 (2014); 38 C.F.R. §3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Right Knee

Service treatment records show the Veteran complained of pain shortly after his January 2004 motor vehicle accident.  While right knee pain was not initially reported, private medical records show that the Veteran sought follow up care with Dr. O. for new complaints pain, edema, and erythema in the right knee on January 23, 2004.  Additional post-service treatment records show the Veteran has reported occasional right knee pain.  Nonetheless, there is no competent evidence of a clinically diagnosed right knee disorder.  In January 2011, the Veteran was afforded a VA examination in relation to his claim for a right knee disability.  A right knee disability was not diagnosed; X-rays showed a normal right knee.  

Entitlement to service connection requires a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As noted, the Veteran is not competent to diagnose a right knee condition as this involves internal physiological mechanisms and processes, and represents complex medical question that requires medical training and clinical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Because the Veteran has not been shown to possess the requisite medical training, specialized training or expertise, his lay opinion as to whether he has a current right knee disability is not probative. 

The preponderance of the evidence weighs against the Veteran's claim for a right knee disability.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C. §5107 (2014); 38 C.F.R. §3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The claim of service connection for a mood and anxiety condition is reopened; to that extent only, the appeal is granted.

The claim of service connection for nerve condition on the right side of face is reopened; to that extent only, the appeal is granted.

The claim of service connection for right knee arthralgia is reopened; to that extent only, the appeal is granted.

Service connection for a nerve condition on the right side of face is denied.

Service connection for a left acromion defect is denied. 

Service connection for a right knee disability is denied.


REMAND

The Veteran asserts that he has a psychiatric disorder, right eye condition, and TBI as a result of an in-service motor vehicle accident in January 2004. 

Depression 

In February 2014, the Veteran underwent a VA examination in relation to depression.  The examiner reviewed available records, but did not conduct an in-person examination.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted prior clinical evaluation in January 2012 and June 2013; that in these treatment records, the Veteran related depression to non-service related factors of loss of work, having financial problems and then marital problems ending in divorce.  

The Board notes that the Veteran has repeatedly related his change in personality and depression to the in-service motor vehicle accident.  Following this VA examination, records from the Social Security Administration were added to the file.  Included in these records is a September 2011 private treatment record in which the Veteran reported having severe mood swings, depression and hearing voices in his head after the January 2004 motor vehicle accident.  A clinician indicated that the Veteran's symptoms appear to be organic in nature resulting from the head trauma in a 2004 automobile accident.  Given the above, new examination and nexus opinion is necessary. 38 C.F.R. § 3.159.

Right Eye  

At the time of the in-service accident, the Veteran reported loss of vision with gradual return of blurry vision.  Post-service, the Veteran has also reported chronic and worsening blurred vision and impaired sight.  See December 2009 VA treatment records.  Private treatment records also show at least one episode of diminished visual acuity in March 2011.  At that time, the Veteran reported inability to perceive light with examination showing no abnormality except a possible cataract formation in the right eye.  The possible diagnoses noted were ophthalmological emergency, retinal occlusion, and optic artery occlusion, with an eventual ophthalmological impression of functional vision loss.  The Veteran has been afforded a VA examination in relation to his neurological condition but not his right eye condition.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required where there is evidence of a current disability; evidence establishing an in-service event; an indication that the current disability may be related to the in-service event; and insufficient evidence to decide the case.  Thus, a VA examination is needed.

Traumatic Brain Injury

The Veteran asserts that he developed traumatic brain injury, including headaches, difficulty concentrating, memory problems, and psychiatric symptoms, due to an in-service accident. 

Private treatment records show that the Veteran was treated for contusions to the face and scalp, orbital tissue and upper limb, as well as burns to the head and body.  See January 2004 patient abstract.  Subsequent scans of the brain showed soft tissue swelling over the right temporoprietorial area without bone change; the impression given was no acute intracranial lesions.  Scans of the facial bones showed no acute fractures.  The Veteran sought follow up care with his private clinician, who noted no fractures or lacerations.  See January 2004 private treatment records.

Post-service, the Veteran first complained of chronic, generalized headaches in an August 2009 VA treatment record.  The Veteran also reported multiple post service motor vehicle accidents, including one which involved a concussion or contusion and 22 staples to the scalp.  The Veteran also reported difficulty remembering, concentrating, observed change in personality, chronically poor sleep, depressed mood, lack of interest, and mood swings.  See September 2009 VA treatment records.  A November 2009 MRI of the brain was grossly unremarkable.  A November 2009 EEG recorded normal awake and drowsy EEG. 

The Veteran underwent a VA examination in relation to this claim in September 2010.  The examiner interviewed the Veteran and reviewed the claims file.  The Veteran reported a motor vehicle accident where he was knocked out and remembers being unable to see through his right eye, with eventual return of vision.  The Veteran reported a subsequent motor vehicle accident in 2006 which also knocked Veteran out.  The examiner opined that the Veteran's TBI, to include headaches, is not caused by or a result of treatment causing the disability.  The examiner noted civilian treatment of the Veteran's injuries after the January 2004 motor vehicle accident, with no treatment supplied by either the military or VA which would have worsened condition.  The examiner also noted that the second motor vehicle accident post-service and posited that an attempt to delineate the extent to which each accident caused symptoms would be speculative as records are extremely sparse.  

VA obtained an addendum opinion in April 2011 which clarified the January 2011 examination and report.  The examiner noted that the Veteran reported a post-service motor vehicle accident to his physician which involved loss of consciousness.  The examiner indicated that the Veteran did not suffer a TBI in the in-service motor vehicle accident, but did in the post-service accident.  The examiner reasoned that symptoms consistent with TBI started after the 2007 accident.  The Veteran has asserted that symptoms, including psychiatric symptoms and headaches, began after the in-service accident and is generally competent to report that which can be observed through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, additional medical records have been added to the file since the VA examination and addendum which appear relevant to this issue.  Consequently, a new examination and opinion are required.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his psychiatric disorder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted. 

a) The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran has a psychiatric disorder that had onset in service, or is otherwise related to his active service, to include as a result of his January 2004 motor vehicle accident.  

A complete rationale for the requested opinions should be provided.  In providing the opinion, the examiner is asked to consider the September 2011 private treatment record where a clinician indicated that the Veteran's symptoms appear to result from the head trauma during the in-service accident, as well as the Veteran's lay statements that symptoms had onset following his 2004 accident. If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

2.  Schedule the Veteran for a VA examination with an ophthalmologist, or similarly qualified examiner, to evaluate the nature and etiology of his right eye condition.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted. 

a) The examiner is asked to clarify whether the Veteran has a diagnosis relating to his right eye at any time during the pendency of this appeal, or immediately prior to that period.  The examiner is directed to the initial evaluation from his January 2004 in-service accident noting loss of vision in the right eye with gradual return, the Veteran's report of chronic blurry and worsening vision thereafter, and the March 2011 private treatment records noting inability to perceive light in the right eye.

b) For any right eye disability diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current disability had onset in service, or is otherwise related to his active service to include as a result of his January 2004 motor vehicle accident.    

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

3.  Schedule the Veteran for a VA examination with an appropriately-qualified examiner, to evaluate the nature and etiology of his claimed traumatic brain injury.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted. 

a) The examiner is to clarify whether the Veteran has had a TBI at any time during the pendency of this appeal, or immediately prior to that period.  The examiner is directed to the initial evaluation from the January 2004 in-service accident; the Veteran's report of chronic headaches, changes in personality, depressed mood and other psychiatric symptoms thereafter; the September 2011 private treatment records indicating that the Veteran's symptoms appear to result from the head trauma; and the November 2009 testing showing no abnormalities.

b) If the examiner determines that the Veteran has a TBI diagnosis, the examiner is asked to provide an opinion as to whether it is at least as likely as not that such had onset in service, or is otherwise related to his active service to include as a result of his January 2004 motor vehicle accident.    

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

4.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


